IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

IAN WALLACE,
Plaintiff, ) Cause No. 4:18-cv-O01859-PLC

VS.

)

PHARMA MEDICA RESEARCH, INC, TRIS )

PHARMA, INC.; ROXANE )

LABORATORIES, INC.; HIKMA LABS, }

INC.; and WEST-WARD COLUMBUS, INC., _ )

)

Defendants. )

PLAINTIFE’S RESPONSE TO
TRIS PHARMA, INC’S STATEMENT OF UNDISPUTED FACTS

COMES NOW, Plaintiff lan Wallace, for the following responses to Defendant Tris Pharma,
Inc,’s Statement without waiving his procedural objections set forth in the body of his response.
1. On December 9, 2019 Plaintiff, lan Wallace, filed his Second Amended Complaint
against Hikma Labs, Inc., Pharma Medica Research, Inc. (“Pharma”), Tris and others for injuries
he allegedly sustained in contracting Hepatitis C during a blood drawing process at Pharma’s St.
Charles facility while participating in a medical study, See Second Amended Compliant, attached
hereto as Exhibit A.
RESPONSE: Admits.
2, There were two medical studies which were designed to test a new medications.
One of the medicai studies was to test new medication designed, manufactured, supplied and
created by Tris. See Exhibit A { 12,

RESPONSE: Admits.

3, Defendant Pharma operated a screening clinic and Phase | clinic in St. Charles,

 
Missouri. See Exhibit A { 2.

RESPONSE: Admits.

4, Pharma conducted studies of medications designed by others and included testson
human volunteers. See Exhibit A {] 12.
RESPONSE: Admits.

5. These tests included health studies including blood draws. See Exhibit A § 12.
RESPONSE: Admits.

6. Defendant Tris contracted with Pharma to conduct a study of a certain medication
provided by Tris. See Exhibit A
RESPONSE: Admits.

7. Plaintiff was a voluntary participant in the study. See Exhibit A 73.
RESPONSE: Admits.

8, Tris contracted with Pharma, where Pharma and Tris specifically agreed that
Pharma was not an agent of Tris.
RESPONSE: Plaintiff objects te Defendant’s attempt to apply contract terms in a contract
to which Plaintiff was not a party. Such contract terms are absolutely not binding upon
Plaintiff. See Texas Pacific Ry. Ce ». Watson, 190 U.S 287 (1903).

11, Independent Contractor Status

11.1 It is understood and agreed that CRO is an independent contractor and will not have
any right to any of Tris benefits, not for any purposes be deemed or intended to be an employee of
Tris. CRO agrees to make any payments or withdrawing required by the Internal Revenue Code
of 1986, as amended, the regulations promulgated thereunder, social security and any related

statutes or regulations.

RESPONSE: Plaintiff objects to Defendant’s par, 11.1 as it does not set forth a fact as

 
required by Rule 56 and/or Local Rue 4.01., is unsupported by any evidence and is vague
regarding who “understood and agreed.” To the extent Defendant is quoting from a
contract to which Plaintiff was not a party, Plaintiff objects as stated above in response to
par. 8, above.

11,2 It is further understood that CRO is not an agent of Tris and Tris is not an agent of
CRO and neither party is authorized to bind the other party with respect to any third party. See

Master Service Agreement attached hereto as Exhibit B.

RESPONSE: Plaintiff objects to Defendant’s par. 11.2 as it dees net set forth a fact as
required by Rule 56 and/or Local Rule 4.01. To the extent Defendant is quoting from a
contract to which Plaintiff was not a party, Plaintiff objects as stated above in response to

par. 8, above.

9, At all times relevant, Shabaz Kahn, M.D., was the vice president of clinical
operations at Pharma. See Deposition of Shabaz Khan, M.D., attached hereto as Exhibit C.
RESPONSE: Admits.

10, Pharma was a contract research organization that did clinical trials for
pharmaceutical companies. See Exhibit C, P. 6, L. 5-7.

RESPONSE: Admits.

 
11. Pharma’s clinical location in St. Charles dealt with all clinical activities where
Volunteer participants came and participated in a study. See Exhibit C, P. 14, L. 23-24; P. 15, L.

12-17.

RESPONSE: Adinits.

12, Part of what Pharma did was take a brand name medication and conduct testing on

the generic equivalent. See Exhibit C, P. 20, L. 5-9.

RESPONSE: Admits.
13. Pharma worked on a contract basis with pharmaceutical companies to test and
gather data for testing pharmaceuticals that the pharmaceutical companies wanted to market. See

Exhibit C, P. 19, L. 12-17,

RESPONSE: Admits.

14. Pharma conducted its studies pursuant to a protocol. See Exhibit C, P. 53, L. 6-8.
RESPONSE: Plaintiff objects to Defendant’s statement as the cited testimony refers to the
Roxane study, not the Tris study. The witness is Defendant’s cited testimony described the
protocol for “the study” which was deposition Exhibit 1, the Roxanne Study. (ix. A p. 56). As
such Plaintiff denies.

15. A scientific affair team and protocol writing team created the protocol for each

study. See Exhibit C, P. 56, L. 5-9.
RESPONSE: Admits.
16, The sponsor did not have input in creating the guidelines for a study. See Exhibit
C, P. 57, L. 3-6.
RESPONSE: Denies. The sponsor wrote, approved, and provided the guidelines. See

Defendant’s Ex. D p. 21, Plaintiff’s Ex. B p. 21.

 
17. The guidelines required to be included in the protocol were determined by the FDA.
See Exhibit C, P. 57, L. 6-7,
RESPONSE: Admits.

18. Pharma had a team of protocol writers who drafted protocols for each study. See
Exhibit C, P. 61, L. 8-9.
RESPONSE: Admits.

19. The protocol writers were Pharma employees. See Exhibit C, P. 61, L. 19-20.
RESPONSE: Admits,

20, Pharma was required to draw blood from a needle stick rather than a catheter as the
FDA did not approve a device that was used on a catheter called a mandarin or an obturator. Exhibit
C, P. 81, L, 12-18.
RESPONSE: Denies. Defendant’s same witness in the next question clarified catheters can
be used but they cannot be left open. See Defendant’s Exhibit C, p. 81; see also Plaintiff's
Exhibit A, p. 81. He further testified on the immediately following pages catheters are
allowed. See Defendant’s Exhibit C, p. 83; sce also Plaintiff’s Exhibit A, p. 83. The witness
that testified “scientific affairs [Pharma Medica Research, Inc. (“PMR”)] and the sponsor”
did not approve the catheters. See Defendant’s Exhibit C, p. 84; see also Plaintiff’s Exhibit
A, p. 84. In fact, PMR used catheters in other studies. See Defendant’s Exhibit D, p. 35;
see also Piaintiff’s Exhibit B, p. 81. A sponsor has to agree to use catheters. See Plaintiff's
Exhibit A, p. 84.

21. The protocol governed how a particular study will be conducted, See Exhibit C, P.
102, L, 1-4,

RESPONSE: Plaintiff objects to the vague form of the statement, and the witness was

referring to deposition Exhibit 1, the protocol for the Roxanne Study (Defendant’s Exhibit C,

 
at p. 101-102). Plaintiff denies it is applicable to the Tris study at issue. Plaintiff admits it

provided the protocol] overall parameters.

22. Each study’s protocol was prepared by a Pharma writing team which dictated a

study’s specific conduct. See Exhibit C, P. 103, L. 17-18,

RESPONSE: Denies, The protocol was written, approved and provided by the sponsor.
(See Defendant’s Ex. D p. 21).

23, Heather Jordan, M.D., worked as a principal investigator for Pharma from March
2015 until May 2019. See Exhibit D, Deposition of Heather Jordan, M.D., P. 12, L. 10-15; P 17,
L. 20-21,
RESPONSE: Admits.

24, Dr. Jordan’s duties included making sure each study to which she was assigned was
conducted according to the protocol. See Exhibit D, P. 21, L. 19-21.
RESPONSE: Admits.

25, Protocol (or study guidelines) governed everything ranging from what medication
to administer to the time a participant’s blood was to be drawn and tested. See Exhibit D, P. 22, L.
9-13.
RESPONSE: Plaintiff admits the witness so testified but denying logically that any study
guideline could control “everything.” The guidelines were written, approved, and provided
by the sponsor. See Defendant’s Ex. D p. 21.

26. Protocol (or study guidelines) determined how the blood was to be drawn. See
Exhibit D, P. 22, L. 14-17.
RESPONSE: Admits.

27. Protocol (or study guidelines) governed how the entire study was to be conducted.

See Exhibit D, P. 23, L, 5-9,

 
RESPONSE: Admits.

Il. Plaintiff’s Listing of Additional Facts.

1, The study guidelines, also known as protocols, were provided, written, and approved
by the sponsor according to PMR’s Dr. Jordan. See Defendant’s Ex. D p, 21; See also, Plaintiff’s
Exhibit B, p. 21. The sponsor’s written protocol governs when blood is to be drawn, meal times,
when doses are administered, time of blood draws, the use of a needle versus catheter, participant
selection, and pre-screening testing. /d. at pp. 20-23. When using a catheter, the participant gets
stuck only once. /d. at p.38. For the studies at issue, a “hepatitis C” screening was not required for
check-in because it was not specified in the study protocols. /d. at pp. 94-95. The protocol also
determines if hepatitis C testing is performed at the conclusion of the study, /d, at pp, 96.

2. The study sponsors had the right to come in to conduct audits, monitor, and require
insurance. See Plaintiff’s Exhibit B, pp. 24, 28; see also Plaintiff’s Exhibit A, p. 73.

3, Adverse event reports are sent to the sponsors. Plaintiff’s hepatitis C adverse event
report was sent to the sponsor, Tris Pharma, Inc. (hereinafter “Tris”), which then reported it to the
federal government. See Plaintiff's Exhibit B at, pp. 75-76, 103.

4, PMR’s witness, Dr. Kahn, testified that the study protocol “comes from what the
sponsor wants, sponsor requirements, along with our scientific affairs team.” See Plaintiff’s Exhibit
A, p. 53. Dr. Kahn also identified the Tris protocol. /d. at p. 52-53. Tris was a sponsor. /d. at p.
56-57.

5. Dr. Kahn agreed with the above-cited testimony of Dr. Jordan regarding what the
protocols governed and further added that the sponsor’s protocol also regulated criteria for admission
to the studies, food and fluids, physical activity, criteria for removal, reporting adverse events,
posture, and even the type of contraceptive devices that could be used by participants in the study.

Id. at p. 63-73.

 
Case: 4:18-cv-01859-PLC Doc. #: 126 Filed: 12/10/20 Page: 8 of 9 PagelD #: 1437

6, Tris, also had a “Master Agreement” in addition to its protocol that applied to PMR,
(Ex. D par. 23), See also, Defendant’s Ex. B, Doc. 116-2.

7. There was no obligation to report Plaintiff’s extremely high liver enzyme levels unless
it was required by the study protocol. /d. at p. 112. No one reported Plainitff’s levis that steadily rose
to 1,800 (normal is 10-40), Ex. A, at p. 105-114.

8, The study protocol in issue, which was authenticated at the depositions of Dr. Jordan
(Plaintiff’s Exhibit B p. 53-56), and Dr. Kahn (Plaintiff’s Exhibit A, p. 52-53, ef seg.) echo the
testimony above. The protocol filed under seal as Plaintiff’s Exhibit E. See also, Plaintiff’s Ex. E,

at par. 23.

Respectfully submitted,
WENDLER & ZINZILIETA, P.C,

By: /s/Brian M. Wendler

Brian M. Wendler, #39151 MO
Angie M, Zinzilieta, #69783 MO
900 Hillsboro Ave., Suite 10
Edwardsville, Illinois 62025
Phone: (618) 692-0011

Fax: (618) 692-0022

Email: wendlerlawpc@gmail.com
Attorneys for Plaintiff

 
Case: 4:18-cv-01859-PLC Doc. #: 126 Filed: 12/10/20 Page: 9 of 9 PagelD #: 1438

CERTIFICATE OF SERVICE

I, the undersigned, hereby certifies that a true and correct copy of the foregoing was filed with
the Court’s e-filing system and transmitted via electronic mail to the following parties of record on

December 10 , 2020:

Ms. Terese A. Drew

HINSHAW & CULBERTSON, LLP

701 Market Street, Suite No. 1375

St. Louis, Missouri 63101-1843

Phone: (314) 241-2600

Fax: (314) 241-7428

Email: tdreew@hinshawlaw.com

Attorney for Pharma Medica and Tris Pharma

Mr. Brian K. McBrearty

LITCHFIELD CAVO, LLP

222 South Central Avenue, Suite No. 110
St. Louis, Missouri 63105

Phone: (314) 725-1227

Fax: (314) 724-3006

Ematl: mebrearty@litchfieldcavo.com

Attorney for Roxane Laboratories, Inc., Tris Pharma, Inc., & West-Ward Columbus, Inc.

By: /s/Brian M. Wendler

 
